DETAILED ACTION

Status
1.	This Office Action is responsive to claims filed for Application No. 17158114 on February 01, 2022. Please note claims 1-20 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim Comparison Table:
Instant Application App#17158114
U.S. Patent No. 10466789
	1. A system that provides mechanical movement of a surface of a touch sensor when force is applied, comprising: 
	a substrate; 
	a touch sensor formed on a substrate, the touch sensor being a capacitive sensitive touch area defined by multiple electrodes on the substrate; 
	a flex arm coupled to the substrate forming a flexible joint between the substrate and the flex arm; 

	a force sensor integrated into the flex arm.
10.  A system for providing mechanical movement of the entire surface of a touch sensor when force is applied, said system comprised of: 
	a substrate of a touch sensor, the substrate comprising a continuous piece of printed circuit board (PCB) material and forming a rectangular surface having a top long side, a bottom long side, a left short side, a right short side, and a centerline axis extending through the middle of the substrate from the left short side to the right short side;  a first flex arm manufactured from and comprising the same continuous piece of PCB material as the substrate and having a proximal end at a flexing segment on the left short side near the top long side and extending substantially parallel to the left short side and terminating in a distal end that forms the closest point of the first flex arm to the centerline axis;  
	a second flex arm manufactured from and comprising the same continuous piece of PCB material as the substrate and having a proximal end at a flexing segment on the left short side near the bottom long side and extending substantially parallel to the left short side and terminating in a distal end that forms the closest point of the second flex arm to the centerline axis;  
	a third flex arm manufactured from and comprising the same continuous piece of PCB material as the substrate and having a proximal end at a flexing segment on the right short side near the top long side and extending substantially parallel to the right short side and terminating in a distal end that 
	a fourth flex arm manufactured from and comprising the same continuous piece of PCB material as the substrate and having a proximal end at a flexing segment on the right short side near the bottom long side and extending substantially parallel to the right short side and terminating in a distal end that forms the closest point of the fourth flex arm to the centerline axis;  
	a housing of the touch sensor, the housing supporting the substrate at each of the distal ends of the first, second, third, and fourth flex arms;  and 
	a touch sensor disposed on the surface of the substrate, wherein the touch sensor is a buttonless touch sensor having no mechanical buttons to perform mouse click functions, and wherein applying a force against the rectangular surface of the touch sensor causes the top surface of the touch sensor to move within the housing to provide haptic feedback to the user while the substrate is flexing at at least one of the 

	13. The system of claim 1, wherein the touch sensor is a buttonless touch sensor having no mechanical buttons for performing mouse click functions.
10. …. a touch sensor disposed on the surface of the substrate, wherein the touch sensor is a buttonless touch sensor having no mechanical buttons to perform mouse click functions….
	16. The system of claim 1, wherein the substrate, on which the touch sensor is formed, and the flex arm are made of the same continuous piece of printed circuit board.
10. ….a first flex arm manufactured from and comprising the same continuous piece of PCB material as the substrate….;
	17. A system that provides mechanical movement of an entire surface of a touch sensor when force is applied, said system comprising: 
	a substrate for a touch sensor, the touch sensor being a capacitive sensitive touch area defined by multiple electrodes on the substrate, the substrate forming a rectangular surface; 


	four flex arms wherein each one of the four flex arms is coupled to a different corner 
	a housing for the touch sensor, the housing supporting the touch sensor at a distal end of each of the four flex arms; and 
	a touch sensor disposed on the surface of the substrate; 
	a force sensor integrated into the flex arm; 
	wherein the touch sensor is a buttonless touch sensor having no mechanical buttons for performing mouse click functions, and 
	wherein applying a force against the rectangular surface of the touch sensor causes the top surface of the touch sensor to move within the housing to provide haptic feedback to the user while the substrate is flexing at the joint of each of the four flex arms, to thereby provide movement to the buttonless touch sensor.
10.  A system for providing mechanical movement of the entire surface of a touch sensor when force is applied, said system comprised of: 
	a substrate of a touch sensor, the substrate comprising a continuous piece of printed circuit board (PCB) material and forming a rectangular surface having a top long side, a bottom long side, a left short side, a right short side, and a centerline axis extending through the middle of the substrate from the left short side to the right short side;  	a first flex arm manufactured from and comprising the same continuous piece of PCB material as the substrate and having a proximal end at a flexing segment on the left short side near the top long side and extending substantially parallel to the left short side and terminating in a distal end that forms the closest point of the first flex arm to the centerline axis;  
	a second flex arm manufactured from and comprising the same continuous piece of PCB material as the substrate and having a proximal end at a flexing segment on the left short side near the bottom long side and extending substantially parallel to the left short side and terminating in a distal end that forms the closest point of the second flex arm to the centerline axis;  
	a third flex arm manufactured from and comprising the same continuous piece of PCB material as the substrate and having a proximal end at a flexing segment on the right short side near the top long side and extending substantially parallel to the right short side and terminating in a distal end that 
	a fourth flex arm manufactured from and comprising the same continuous piece of PCB material as the substrate and having a proximal end at a flexing segment on the right short side near the bottom long side and extending substantially parallel to the right short side and terminating in a distal end that forms the closest point of the fourth flex arm to the centerline axis;  
	a housing of the touch sensor, the housing supporting the substrate at each of the distal ends of the first, second, third, and fourth flex arms;  and 
	a touch sensor disposed on the surface of the substrate, wherein the touch sensor is a buttonless touch sensor having no mechanical buttons to perform mouse click functions, and wherein applying a force against the rectangular surface of the touch sensor causes the top surface of the touch sensor to move within the housing to provide haptic feedback to the user while the substrate is flexing at at least one of the flexing segments of the first, second, third, or fourth flex arms, to thereby provide movement to the buttonless touch sensor. 


4.	Claims 1- 4, 6, 9, 10, 13, 14 and 16-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 10466789 in view of Infanti et al. (US 20120040721 A1).
Regarding claims 1 and 17, which is similar in scope to claim 10 of U.S. Patent No. 10466789 as shown claim comparison table above; except for the claim limitations of a force sensor integrated into the flex arm; as claimed. However, in the same field of endeavor of the touch sensor Infanti teaches a force sensor integrated into the flex arm (Fig. 4, Fig. 5, [0040], discloses each of four force sensors 122 is connected/integrated to a respective leg 424 of the flexible printed circuit board 422). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the touch sensing system of Patent No. 10466789 with Infanti’s teachings of a force sensor integrated into the flex arm in order to determine the applied force by user on touch sensor when flex arm flexes. Further claims 13 and 16 are similar in scope to claim 10 of U.S. Patent No. 10466789. Regarding claims 2, 9, 10 and 18 does not explicitly teach Infanti’s force sensor as a capacitive sensor, a strain gauge or an optical sensor. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the capacitive sensor, a strain gauge or an optical sensor for force sensor as known alternative design choice. Regarding claim 3, Infanti further teaches wherein the force sensor includes a transmit electrode formed on the flex arm (Fig. 4, Fig. 5, [0040], discloses force sensors 122 comprise force-sensing resistors).  Regarding claim 4 Infanti further teaches wherein the force sensor includes a sensor (Fig. 4, Fig. 5, [0040], discloses force sensors 122 are connected to flexible legs 424 and force sensor comprise force-sensing resistors).  Regarding claims 6 and 19, Infanti further teaches wherein the force sensor is an electrical resistance sensor (Fig. 4, Fig. 5, [0040], discloses force sensors 122 comprise force-sensing resistors).  Regarding claim 14, Infanti further teaches wherein the flex arm is a first flex arm of multiple flex arms forming multiple flexible joint with the substrate (Fig. 4, Fig. 5, discloses the multiple flex arms extended from the substrate as illustrated in figures); wherein each of the flex arms has a force sensor integrated thereon (Fig. 4, Fig. 5, [0040], discloses each of four force sensors 122 is connected to a respective leg 424).  

5.	Claim Comparison Table:
Instant Application App#17158114
U.S. Patent No. 10928911
	1. A system that provides mechanical movement of a surface of a touch sensor when force is applied, comprising: 
	a substrate; 
	a touch sensor formed on a substrate, the touch sensor being a capacitive sensitive touch area defined by multiple electrodes on the substrate; 
	a flex arm coupled to the substrate forming a flexible joint between the substrate and the flex arm; 

	a force sensor integrated into the flex arm.

	providing a capacitive sensitive touch area defined by multiple electrodes on a surface of a substrate of a touch sensor, the substrate comprising a layer of a continuous piece of printed circuit board (PCB) material and forming the surface, the substrate having a flex arm manufactured from and comprising the same surface of the continuous piece of PCB material as the substrate and having a proximal end at a flexing segment terminating in a distal end; 

	13. The system of claim 1, wherein the touch sensor is a buttonless touch sensor having no mechanical buttons for performing mouse click functions.
	11.  The touch sensor of claim 10, wherein the touch sensor is a buttonless touch sensor having no mechanical buttons that perform mouse click functions. 
	16. The system of claim 1, wherein the substrate, on which the touch sensor is formed, and the flex arm are made of the same continuous piece of printed circuit board.
1…..the substrate having a flex arm manufactured from and comprising the same surface of the continuous piece of PCB material as the substrate…
	17. A system that provides mechanical movement of an entire surface of a touch sensor when force is applied, said system comprising: 
	a substrate for a touch sensor, the touch sensor being a capacitive sensitive touch area defined by multiple electrodes on the substrate, the substrate forming a rectangular surface; 

	a housing for the touch sensor, the housing supporting the touch sensor at a distal end of each of the four flex arms; and 
	a touch sensor disposed on the surface of the substrate; 
	a force sensor integrated into the flex arm; 
	wherein the touch sensor is a buttonless touch sensor having no mechanical buttons for performing mouse click functions, and 
	wherein applying a force against the rectangular surface of the touch sensor causes the top surface of the touch sensor to move within the housing to provide haptic feedback to the user while the substrate is flexing at the joint of each of the four flex arms, to thereby provide movement to the buttonless touch sensor.

	a substrate;  
	a layer of the substrate comprising a surface made of a continuous piece of a printed circuit board;  
	a flex arm coupled to the surface and being made of the same surface of the continuous piece of printed circuit board;  




11.  The touch sensor of claim 10, wherein the touch sensor is a buttonless touch sensor having no mechanical buttons that perform mouse click functions.
13.  The touch sensor of claim 10, wherein applying a force against the surface of the substrate causes the touch sensor to move within the housing to provide haptic feedback to the user while the substrate is flexing the flex arm thereby providing movement to the buttonless touch sensor.



6.	Claims 1- 4, 6, 9, 10, 13, 14 and 16- 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10928911 in view of Infanti et al. (US 20120040721 A1).
Regarding claims 1 and 17, which is similar in scope to claims of U.S. Patent No. 10466789 as shown claim comparison table above; except for the claim limitations of a force sensor integrated into the flex arm; as claimed. However, in the same field of endeavor of the touch sensor Infanti teaches a force sensor integrated into the flex arm (Fig. 4, Fig. 5, [0040], discloses each of four force sensors 122 is connected/integrated to a respective leg 424 of the flexible printed circuit board 422). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the touch sensing system of Patent No. 10466789 with Infanti’s teachings of a force sensor integrated into the flex arm in order to determine the applied force by user on touch sensor when flex arm flexes. Further claims 13 and 16 are similar in scope to claim 11 and 1 of U.S. Patent No. 10928911. Regarding claims 2, 9, 10 and 18 does not explicitly teach Infanti’s force sensor as a capacitive sensor, a strain gauge or an optical sensor. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the capacitive sensor, a strain gauge or an optical sensor for force sensor as known alternative design choice. Regarding claim 3, Infanti further teaches wherein the force sensor includes a transmit electrode formed on the flex arm (Fig. 4, Fig. 5, [0040], discloses force sensors 122 comprise force-sensing resistors).  Regarding claim 4 Infanti further teaches wherein the force sensor includes a sensor electrode formed on the flex arm (Fig. 4, Fig. 5, [0040], discloses force sensors 122 are connected to flexible legs 424 and force sensor comprise force-sensing resistors).  Regarding claims 6 and 19, Infanti further teaches wherein the force sensor is an electrical resistance sensor (Fig. 4, Fig. 5, [0040], discloses force sensors 122 comprise force-sensing resistors).  Regarding claim 14, Infanti further teaches wherein the flex arm is a first flex arm of multiple flex arms forming multiple flexible joint with the substrate (Fig. 4, Fig. 5, discloses the multiple flex arms extended from the substrate as illustrated in figures); wherein each of the flex arms has a force sensor integrated thereon (Fig. 4, Fig. 5, [0040], discloses each of four force sensors 122 is connected to a respective leg 424).
  
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

9.	Claims 1-4, 6, 9, 13, 14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Infanti et al. (US 20120040721 A1) in view of Bernstein et al. (US 20110141052 A1).
Regarding claim 1 (Currently Amended), Infanti discloses: A system that provides mechanical movement of a surface of a touch sensor when force is applied (Fig. 3-Fig. 5, discloses actuator assembly for providing tactile feedback in an electronic device when user’s touch/force is applied), comprising: 
a substrate (see annotated Fig. 4 below, flexible printed circuit board 422); 
a touch sensor formed on a substrate (Fig. 3, Fig. 4, [0034], discloses the touch sensitive display 118 is disposed over the flexible printed circuit board 422 of actuator assembly 300); 
a flex arm coupled to the substrate forming a flexible joint between the substrate and the flex arm (see annotated Fig. 4, leg 424 coupled to the flexible printed circuit board 422 and forms the forms flex arm like structure as shown in annotated figure); 
a housing for the touch sensor (Fig. 2, housing 202), the housing supporting the touch sensor at a distal end of the flex arm (Fig. 2, Fig. 7, [0034], [0040], discloses the housing 202 provides mechanical support to touch sensitive display 118 and flexible legs 424); and 
a force sensor integrated into the flex arm (Fig. 4, Fig. 5, [0040], discloses each of four force sensors 122 is connected/integrated to a respective leg 424 of the flexible printed circuit board 422).  
while infanti teaches discloses the touch sensitive display 118 is disposed over the flexible printed circuit board 422 of actuator assembly 300 (see Fig. 3, Fig. 4, [0034]), Infanti does not seem to explicitly teach the touch sensor being a capacitive sensitive touch area defined by multiple electrodes on the substrate.
However, it has been well-known in the touch sensitive display device to use the capacitive touch sensor defined by multiple electrodes on the substrate for detecting the user’s touch on touch sensitive area. For example, Bernstein teaches the touch sensor being a capacitive sensitive touch area defined by multiple electrodes on the substrate (Fig. 20, Fig. 21, [0108], discloses the touch pad with force sensors and actuator feedback comprises the capacitive touch sensor in the touch pad 20 formed by plurality of horizontal electrodes 154 and vertical electrodes 152 on the substrate 50 for capacitive touch sensing).






    PNG
    media_image1.png
    310
    629
    media_image1.png
    Greyscale



Regarding claim 2 (Original), Infanti in view of Bernstein teaches the limitations of parent claim 1. Infanti does not seem to explicitly teach wherein the force sensor is a capacitance sensor.  However, it has been well known in the electronic device to have used a capacitance sensor as an alternative for designing force sensor. For example, Bernstein teaches force sensor is a capacitance sensor ([0085], discloses the capacitive sensor type force sensor).


Regarding claim 3 (Original), Infanti in view of Bernstein teaches the limitations of parent claim 2. Infanti further teaches wherein the force sensor includes a transmit electrode formed on the flex arm (Fig. 4, Fig. 5, [0040], discloses force sensors 122 comprise force-sensing resistors).  

Regarding claim 4 (Original), Infanti in view of Bernstein teaches the limitations of parent claim 2. Infanti further teaches wherein the force sensor includes a sensor electrode formed on the flex arm (Fig. 4, Fig. 5, [0040], discloses force sensors 122 are connected to flexible legs 424 and force sensor comprise force-sensing resistors).  


Regarding claim 6 (Original), Infanti in view of Bernstein teaches the limitations of parent claim 1. Infanti further teaches wherein the force sensor is an electrical resistance sensor (Fig. 4, Fig. 5, [0040], discloses force sensors 122 comprise force-sensing resistors).  

Regarding claim 9 (Original), Infanti in view of Bernstein teaches the limitations of parent claim 1. Infanti does not seem to explicitly teach wherein the force sensor is a strain gauge.  
However, it has been well known in the electronic device to have used a strain gauge as an alternative for designing force sensor. For example, Bernstein teaches force sensor is a strain gauge ([0082], discloses force sensor 34 may be formed from a structure that bends such as bendable member 60 e.g., a strain gauge structure).


Regarding claim 13 (Original), Infanti in view of Bernstein teaches the limitations of parent claim 1. Infanti further teaches wherein the touch sensor is a buttonless touch sensor having no mechanical buttons for performing mouse click functions (Fig. 2, [0043] discloses each of the touch-sensor layers provides a signal to the controller 36 that represents the respective X and Y touch location values. Thus a feature such as a virtual button or other feature displayed on the touch-sensitive display 118 may be selected by a mapping of the touch location to a feature on the touch-sensitive display 118).  

Regarding claim 14 (Currently Amended), Infanti in view of Bernstein teaches the limitations of parent claim 1. Infanti further teaches wherein the flex arm is a first flex arm of multiple flex arms forming multiple flexible joints with the substrate (Fig. 4, Fig. 5, discloses the multiple flex arms extended from the substrate as illustrated in figures); 
wherein each of the flex arms has a force sensor integrated thereon (Fig. 4, Fig. 5, [0040], discloses each of four force sensors 122 is connected/integrated to a respective leg 424).  

Regarding claim 16 (Original), Infanti in view of Bernstein teaches the limitations of parent claim 1. Infanti further teaches wherein the substrate, on which the touch sensor is formed (Fig. 3, Fig. 4, touch sensitive display 118 formed over the flexible printed circuit board 422 substrate), and the flex arm are made of the same continuous piece of printed circuit board (Fig. 4, Fig. 5, [0040], discloses the flexible printed circuit board 422 has flex legs or arms 424 that extend to an opposing side of the support tray 402. As shown in the figure, the printed circuit board include extended arms or legs, therefore, arms couple to the surface are made of the same surface of the continuous piece of printed circuit board).  

Regarding claim 17 (Currently Amended), Infanti discloses: A system that provides mechanical movement of the entire surface of a touch sensor when force is applied (Fig. 3-Fig. 5, discloses actuator assembly for providing tactile feedback in an electronic device when user’s touch/force is applied), said system comprising: 
a substrate for a touch sensor, the substrate forming a rectangular surface (see annotated Fig. 4 below, rectangular shaped flexible printed circuit board 422); 
four flex arms wherein each one of the four flex arms is coupled to a different corner of the rectangular surface and flexing at a joint between the substrate and the four flex arms (see annotated Fig. 4 below for first, second, third and fourth flex arm and their connections).; 
a housing for the touch sensor, the housing supporting the touch sensor at a distal end of each of the four flex arms (Fig. 2, Fig. 7, [0034], [0040], discloses the housing 202 provides mechanical support to touch sensitive display 118 and flexible legs 424); and 
a touch sensor disposed on the surface of the substrate (Fig. 3, Fig. 4, [0034], discloses the touch sensitive display 118 is disposed over the flexible printed circuit board 422 of actuator assembly 300); 
a force sensor integrated into the flex arm (Fig. 4, Fig. 5, [0040], discloses each of four force sensors 122 is connected/integrated to a respective leg 424 of the flexible printed circuit board 422); 
wherein the touch sensor is a buttonless touch sensor having no mechanical buttons for performing mouse click functions (Fig. 2, [0043] discloses each of the touch-sensor layers provides a signal to the controller 36 that represents the respective X and Y touch location values. Thus a feature such as a virtual button or other feature displayed on the touch-sensitive display 118 may be selected by a mapping of the touch location to a feature on the touch-sensitive display 118), and 
wherein applying a force against the rectangular surface of the touch sensor causes the top surface of the touch sensor to move within the housing to provide haptic feedback to the user while the substrate is flexing at the joint of each of the four flex arms, to thereby provide movement to the buttonless touch sensor (Fig. 2, Fig. 4, Fig. 7, [0044]-[0047], discloses the when force/pressure applied to the touch-sensitive display 118, touch-sensitive display 118 moves relative to housing 202/support tray 402, and tactile actuators provides the tactile feedback response across the actuator assembly 300. For example, when the touch-sensitive display 118 is pressed, touch-sensitive display 118 moves relative to the housing and presses the plungers 428 are disposed on the actuators 120 thereby flexes the legs of the flexible printed circuit board 422. [0043] discloses each of the touch-sensor layers provides a signal to the controller 36 that represents the respective X and Y touch location values. Thus a feature such as a virtual button or other feature displayed on the touch-sensitive display 118 may be selected by a mapping of the touch location to a feature on the touch-sensitive display 118).
while infanti teaches discloses the touch sensitive display 118 is disposed over the flexible printed circuit board 422 of actuator assembly 300 (see Fig. 3, Fig. 4, [0034]), Infanti does not seem to explicitly teach the touch sensor being a capacitive sensitive touch area defined by multiple electrodes on the substrate.
However, it has been well-known in the touch sensitive display device to use the capacitive touch sensor defined by multiple electrodes on the substrate for detecting the user’s touch on touch sensitive area. For example, Bernstein teaches the touch sensor being a capacitive sensitive touch area defined by multiple electrodes on the substrate (Fig. 20, Fig. 21, [0108], discloses the touch pad with force sensors and actuator feedback comprises the capacitive touch sensor in the touch pad 20 formed by plurality of horizontal electrodes 154 and vertical electrodes 152 on the substrate 50 for capacitive touch sensing).
Therefore, in view of infanti and Bernstein, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the touch sensor of Infanti’s system with the touch sensor being a capacitive sensitive touch area defined by multiple electrodes on the substrate as suggested by Bernstein for known alternative design of touch sensor using capacitive touch sensing technology. 



    PNG
    media_image2.png
    334
    688
    media_image2.png
    Greyscale

Regarding claim 18 (Original), Infanti teaches the limitations of parent claim 17. Infanti does not seem to explicitly teach wherein the force sensor is a capacitance sensor.  
However, it has been well known in the electronic device to have used a capacitance sensor as an alternative for designing force sensor. For example, Bernstein teaches force sensor is a capacitance sensor ([0085], discloses the capacitive sensor type force sensor).
Therefore, in view of teachings of Infanti and Bernstein, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the 

Regarding claim 19 (Original), Infanti in view of Bernstein teaches the limitations of parent claim 17. Infanti further teaches wherein the force sensor is an electrical resistance sensor (Fig. 4, Fig. 5, [0040], discloses force sensors 122 comprise force-sensing resistors).  

Regarding claim 20 (Currently Amended), Infanti discloses: A computer-program product for using a touch sensor, the computer-program product comprising a non-transitory computer-readable medium storing instructions executable by a processor to (see Fig. 1, Abstract, [0029]): 
detect a change in a measurement value from a force sensor integrated into a flex arm attached to a substrate (Fig. 4, Fig. 5, [0040], [0046], discloses four force sensors 122 is connected to a respective leg 424 of the flexible printed circuit board 422, and force sensors 122 are utilized to determine a value related to an applied force by a user touch on the touch-sensitive display 118 as a force applied to the touch-sensitive display 118 is translated to the force sensors 122) where a touch sensor is formed on the substrate (Fig. 3, Fig. 4, [0034], discloses the touch sensitive display 118 is disposed over the flexible printed circuit board 422 of actuator assembly 300); and 23Cirque Docket No. P 146.2 
determine that the detected change is an input, independent of inputs through the touch sensor, based at least in part on the strength of the detected change ([0046], discloses the force sensors 122 are utilized to determine a value related to an applied force by a user touch on the touch-sensitive display 118 as a force applied to the touch-sensitive display 118 is translated to the force sensors 122. The actuators 120 may be controlled to provide movement of the touch-sensitive display 118 in response to detection of an applied force, on the touch-sensitive display 118; that meets or exceeds a force threshold).

However, it has been well-known in the touch sensitive display device to use the capacitive touch sensor defined by multiple electrodes on the substrate for detecting the user’s touch on touch sensitive area. For example, Bernstein teaches the touch sensor being a capacitive sensitive touch area defined by multiple electrodes on the substrate (Fig. 20, Fig. 21, [0108], discloses the touch pad with force sensors and actuator feedback comprises the capacitive touch sensor in the touch pad 20 formed by plurality of horizontal electrodes 154 and vertical electrodes 152 on the substrate 50 for capacitive touch sensing).
Therefore, in view of infanti and Bernstein, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the touch sensor of Infanti’s system with the touch sensor being a capacitive sensitive touch area defined by multiple electrodes on the substrate as suggested by Bernstein for known alternative design of touch sensor using capacitive touch sensing technology. 

10.	Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Infanti et al. (US 20120040721 A1) in view of Bernstein et al. (US 20110141052 A1), further in view of Langford (US 5157372 A).

Regarding claim 7 (Currently Amended), Infanti in view of Bernstein teaches the limitations of parent claim 6. Infanti in view of Bernstein does not explicitly teach wherein the electrical resistance sensor includes a deposited ink that changes electrical resistance when the flex arm flexes.  
(Fig. 3, Fig. 4, abstract, discloses the deflectable substrate in which conductive ink is deposited thereon in a pattern preferably with a segmented conductor position on top to form a flexible potentiometer in which the resistance consistently and predictably changes upon deflection or the bending of the substrate).
Therefore, in view of teachings of Infanti, Bernstein and Langford, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the the resistive force sensor that integrated to flexible legs/arms of the touch substrate  as taught by Infanti as modified by Bernstein with electrical resistance sensor includes a deposited ink that changes electrical resistance when the flex arm/substrate flexes as suggested by Langford in order to detect/determine the applied force/pressure. 

Regarding claim 15 (Currently Amended), Infanti in view of Bernstein and Langford teaches the limitations of parent claim 1. Infanti further teaches wherein the touch sensor has a shape with a first corner, a second corner, a third corner, and a fourth corner (see fig. 3, rectangular shape touch-sensitive display 118 and substrate); the first flex arm forms a first flexible joint with the substrate at the first corner; 22Cirque Docket No. P 146.2 the second flex arm forms a second flexible joint with the substrate at the second corner; the third flex arm forms a third flexible joint with the substrate at the third corner; and the fourth flex arm forms a fourth flexible joint with the substrate at the fourth corner (see annotated Fig. 4 below for first, second, third and fourth flex arm and their connections).

    PNG
    media_image2.png
    334
    688
    media_image2.png
    Greyscale
  

11.	Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over Infanti et al. (US 20120040721 A1) in view of Bernstein et al. (US 20110141052 A1), further in view of Tanase et al. (US 20120020045 A1).

Regarding claim 10 (Original), Infanti in view of Bernstein and Tanase teaches the limitations of parent claim 1. Infanti in view of Bernstein does not seem to explicitly teach wherein the force sensor is an optical sensor.  
However, it has been well known in the electronic device to have used a capacitance sensor as an alternative for designing force sensor. For example, Tanase teaches force sensor is an optical sensor ([0031], discloses an optical sensor force sensor for detecting the applied force).
Therefore, in view of teachings of Infanti, Bernstein and Tanase, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the force sensor in touchpad device as taught by Infanti as modified by Bernstein with optical type force sensor as suggested by Tanase as a known alternative design.

Allowable Subject Matter
12.	Claims 5, 8, 11 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim, any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 5, the prior art, whether considered alone or in combination, fail to disclose the technical features of the claimed invention as a whole. Specifically, wherein a transmit electrode and a sense electrode of the capacitance sensor are configured to measure a capacitance value across a gap defined between the flex arm and the substrate, in the context of providing the capacitance sensing value by flexing the flex arms when force is applied to the touch sensor, as a whole in the manner claimed is not sufficiently taught or suggested in the prior art.
Regarding claim 8, the prior art, whether considered alone or in combination, fail to disclose the technical features of the claimed invention as a whole. Specifically, wherein the electrical resistance sensor includes a first trace of deposited ink that changes electrical resistance deposited on a first surface of the flex arm and a second trace of deposited ink that changes electrical resistance deposited on a second surface of the flex arm; 21Cirque Docket No. P 146.2 wherein the second surface is opposite to the first surface, in the context of measuring the applied force by flexing the flex arms of the touch sensor, as a whole in the manner claimed is not sufficiently taught or suggested in the prior art.
Regarding claim 11, the prior art, whether considered alone or in combination, fail to disclose the technical features of the claimed invention as a whole. Specifically, wherein the optical sensor includes: an optical fiber attached to the flex arm; a light source connected to the optical fiber at a first end; and a light receiver connected to the optical fiber at a second end; wherein the optical fiber is configured to transmit an internal light from the light source to the light receiver; wherein an optical intensity of internal light received at the light receiver is configured to vary based on a flex position of the flex arm, in the context of measuring the applied force by 
Regarding claim 12, the prior art, whether considered alone or in combination, fail to disclose the technical features of the claimed invention as a whole. Specifically, wherein the optical sensor includes: a photo transistor attached to a surface of the flex arm; a light source position adjacent to the flex arm and oriented to direct a beam of light at the photo transistor; a process and memory, wherein the memory includes programmed instructions that are configured to cause the processor to determine a flex position of the flex arm based on a location that the light beam contacts the photo transistor, in the context of measuring the applied force by flexing the flex arms of the touch sensor, as a whole in the manner claimed is not sufficiently taught or suggested in the prior art.

Response to Arguments

13.	Applicant’s arguments with respect to claims 1, 17 and 20 as amended have been considered but are moot because the arguments are directed to the amendments only, and the arguments do not apply to the current reference combination including the new reference of Bernstein being used in the current rejections under new grounds of rejection necessitated by amendment. See above rejections for full detail.
In respect to applicant’s argument regarding non-statutory double patenting rejection, applicant has stated a terminal disclaimer is enclosed; however, office has not received any terminal disclaimer related to this application as of 02/11/2022. Therefore, non-statutory double patenting rejection is maintained.

Conclusion 
14.	 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Niu et al. (US 20150243457) teaches four upstop members 1140 having arms or legs like structure with proximal end extending from the support structure 1450 and terminating at the distal end (see Figs. 14A and 14B).
Schediwy et al (US 20140002113 A1) teaches four spring elements 1106 and circuit board substrate 1102 on which the force sensor electrode(s) and proximity electrode(s) are disposed in the input device (Fig. 11, [0088]).
15.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISHNA P. NEUPANE whose telephone number is (571)270-7291.  The examiner can normally be reached on Monday - Friday, 8:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENJAMIN C. LEE can be reached on (571)272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/KRISHNA P NEUPANE/Primary Examiner, Art Unit 2693